DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Ecuador on 2/8/2019. It is noted, however, that applicant has not filed a certified copy of the Ecuadorian application as required by 37 CFR 1.55.
Specification
The substitute specification filed5/9/2019 has been entered.
Election/Restrictions
Newly submitted claims 16-18 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:   claim 1 and claim 16 are related as a product and a process of making the product.  The claims are restrictable from one another because the material as claimed can be made by a materially different process.  For example, the product could be made wherein the resulting dough is not semi-soft, water is not utilized, the material are not mixed to they are clear, etc.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 10, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, said claim is held to be indefinite because the term “biodegradable poly-ceramic material.”  Specifically, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “biodegradable polyceramic material” in claim 1 is used by the claim to mean “a product obtained by cold mixing the components of the invention which, after subjecting the mixture of flours and binders with some organic diluent, is heated to fortify and structure the material of the invention (page 11 of 20 of the specification),” while the accepted meaning is “a blend comprising polymer and ceramic material.” The term is indefinite because the specification does not clearly redefine the term.  Specifically, the specification attempts to define the term by reference to “the components of this invention.”  However, the definition fails to set forth which components are required by the invention.  Furthermore, the definition requires subject a mixture to organic diluent (thus, organic diluent seems to be one of the components of the invention), but the claims do not require organic diluent.”  Thus, it is unclear how said term was intended to be understood.
Claim 1 is further held to be indefinite because it is unclear what calculation the percentages are based.  It is further noted it is unclear what is meant by the parenthetical reference (p/p), and whether said parenthetical reference is intended to further limit the claim.  
With regards to claim 3, said claim is further held to be indefinite because there is no objective standard by which to determine the degradation of the material.  Specifically, there is no objective tests standard set forth detailing the conditions under which the limitation must be met.
Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is held to be indefinite because it is unclear what the percentages refer to in the claim (weight percentage, volume percentage, molar percentage, etc.).  Furthermore, it is unclear if the percentages refer to the amount of alcohol, the amount of water, or the amount of plant material.  
Said claim is further held to be indefinite because there is no antecedent basis for the terms “the first encrustation” and “the polymeric material.”  Additionally, it is unclear what is meant by “first encrustation” and “polymeric material.”	Said claim is further held to be indefinite because it is unclear what is meant by “second encrustation.”  
Claim 12 is further held to be indefinite because it is unclear what “a biopolymer solution” refers and it is unclear what the percentage 1-5% refers (the amount of biopolymer solution, the amount of biopolymer in the solution, etc.). Similarly, it is unclear what the percentage 80-85% refers-the amount of plant material, the amount of solution, etc.
With regards to claim 13, said claim is held to be indefinite because itis unclear when the plant material is to be placed in the oven (prior to dehydration, subsequent to the fourth dehydration, etc.)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 14, and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. While the specification contains support for the utilization of “immortalized” plant material, it does not contain support for adding any plant material to the composition.
With regards to claim 12, the specification does not contain support for a third step that fails to utilize a hydroalcoholic solution.  
With regard to claim 13, there is no support in the original disclosure for said limitation.  While the specification teaches the plant material may be added to a utensil and then dried in an oven (page 17 of the specification), there is no support for the claimed process step on solely the plant material  or for said step prior to the fourth dehydration step.
Response to Arguments
This office action has been taken non-final due to the application of new rejections to claim 12.  Applicant's arguments filed 3/7/2022 have been fully considered but they are not fully persuasive.

Applicant’s argument that the amendment to claim 2 is sufficient to overcome the previous rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is persuasive.
With respect to the rejection of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), Applicant argues that the term “biodegradable polyceramic material’ comprises the components listed in the table of paragraph 0072 which applicant argues “showcases all the component parts that make up the biodegradable poly-ceramic material.”  Said argument is noted but is not persuasive as Applicant fails to persuasively address the requirement for an organic diluent as noted on page 11 of the specification. Furthermore, applicant argues the table showcases “all the component parts” of the biodegrabable poly-ceramic material but said argument seems inconsistent with the pending claim language which states the poly-ceramic material “comprises”(emphasis added) the claimed components (thus allowing for the presence of additional components).  Furthermore, as noted in the rejection, the specification fails to redefine the term “biodegradable poly-ceramic material.”  If applicant does not intend for the limitation to further limit the invention, applicant could amend the preamble to state “biodegradable material”.
With respect to the examiner’s inquiry regarding an organic diluent,  applicant argues “it is well understood to persons of ordinary skill in the art that starch is a commonly used organic diluent.”  Said argument is noted but is not persuasive as counsel’s argument cannot take the place of evidence.
Applicant argues the amendment to claim 1 to remove the reference to “natural flours” and “natural starches” as the adjective “natural” was not featured in the specification. Said amendment is sufficient to overcome the previously applied rejection.
Applicant further argues the parenthetical reference to p/p refers to the percent weight of each component of the biodegradable poly-ceramic material and points to paragraph [0056] of the specification which states that “the masses coming from the mixtures of flours can be mixed in a mixing equipment with organic diluents... .” Said argument is noted but is not persuasive as the cited reference does not implicitly or explicitly support the conclusion that the claimed percentages are based upon percent weight.  Rather, the reference to “masses” seems to refer to “a coherent, typically large body of matter with no definite shape” rather to the weight of the object.
For the reasons noted above, applicant’s arguments are not fully persuasive and the claims remain rejected.

Communications via Email
The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality. The USPT© will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place. 
In the case the applicant wishes to communicate via Internet e-mail, a written authorization may be submitted by mail, fax or electronically prior to any e-mail communication. The following is a sample authorization form which may be used: 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file." [signature]
 A written authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample from which may be used by applicant to withdraw the authorization: 
"The authorization given on [date], to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received." [signature(s)]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN R KRUER/Primary Examiner, Art Unit 3649